Title: To Thomas Jefferson from Lot Merkel, 19 December 1805
From: Merkel, Lot
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 19th December 1805
                  
                  Amid the pressure of public business, so peculiarly interresting at the present moment, as the Subject of the inclosure appears, in some respects, to come shortly before Congress; With a wish to throw light upon various points, relative to this subject, which, I apprehend, are very little understood,
                  I trust Your Goodness will readily excuse any deviation from accustomed forms; in laying before You a Statement, intended for Your personal observation
                  Unconnected with any Men, or with any Class of men, whatever, but feeling the importance of the General Subject, while I am Anxious that You should Yourself view this in its proper light, the present Statement is intended to meet Your own eye only—
                  Should you have the least desire for further personal information I shall feel proud to await Your Comands— 
                  I am most Respectfully Sir Your very humble Servant
                  
                     Lot Merkel 
                     
                  
               